PER CURIAM.
The trial judge recognized the requirement of Lampley v. State, Fla.App.1968, 214 So.2d 515, that there be evidence of scienter in a prosecution for uttering a forged instrument, but entered judgment of conviction after verdict because that case had not been followed in the Second District. We approve the language of Judge Charles Carroll’s opinion in that case and accordingly reverse and remand with directions to discharge the defendant.
HOBSON, C. J., and MANN and Mc-NULTY, JJ., concur.